Honorable Bill S. Watkins
County Attorney
Llano County
Llano, Texas
Dear Sir:               Opinion No. O-2538
                        Re: County Library ,-General Fund -
                             Article 1679, R.C.S.
          Your request for opinion has been received and care-
fully considered bg~this department. We quote from your re-
quest as follows:
          "Article 1679, ~R.C.S. of Texas provides:
    'After a county free library has been establish-
    ed the commissioner's,court shall annually set
    aside from the general tax fund of the county,
    a sum sufficient for the maintenance of said
    library, but not to exceed five cents on the hun-
    dred dollars valuation of all property in such
    county..,.'
          "Artic,le8, Section 9 of the Constitution
    of Texas provides for the taxes that the county
    may levy and the amounts thereof as follows:
    '....and no county, city or town shall levy more
    than twenty-five cents for city or county pur-
    poses, and not exceeding fifteen cents for roads
    and bridges, and not exceeding fifteen cents to
    pay jurors, an the one hundred dollars valuation,
    except for the payment of debts incurred prior
    to the adoption of the amendment September 25th,
    1883; and for the erection of public buildings,,
    streets, sewers, water works and other permanent
    improvements, not to exceed twenty-five cents
    on the one hundred dollars valuation, in any one
    year, and except as is in this constitution other-
    wise provided....'
          "Llano County is now levying the maximum of
    twenty-five cents allowed for the general third
    class fund; and it is the opinion of the writer,
    if the county should levy five cents for a county
    library, this amount of five cents would come from
Honorable Bill S. Watkins, page 2        O-2538


    the twenty-five cents allowed for the general fund,
    leaving only twenty cents for that fund.
          "The County Judge construes Art. 1697 as mean-
    ing the County can levy a tax of five cents for a
    county library in addition to the twenty-five cents
    now being levied for the general fund."

          Article 1679, Vernon's Annotated Texas Civil Statutes
authorizes the commissioners' court to annually set aside from
the general tax fund of the county a sum sufficient for the
maintenance of a county free library but not to exceed five
cents on the.one hundred dollar valuation, etc.
          Article 8, Section 9 of the Texas Constitution,
provides that the levy for county purposes (the general fund
of the county) shall not exceed twenty-five cents on the one
hundred dollar valuation, etc.
          You are respectfully advised that it is the opinion
of this department that you have answered this question cor-
rectly and it is the opinion of this department that if Llano
County should levy five cents for a county library said amount
of five cents would come from the twenty-five cent levy al-
lowed for the general fund and thus would leave twenty cents
on the one hundred dollar valuation for the general fund.
                              Very truly yours
                            ATTORNEY GENERAL OF TEXAS

                              By s/Wm. J. Fanning
                                   Wm. J. Fanning
                                        Assistant

WJF:AW:wc

APPROVED JULY 20, 1940
s/Grover Sellers
FIRST ASSISTANT
ATTORNEY GENERAL
Approved Opinion Committee By s/BWB Chairman